         Case 1:18-cv-04596-VEC Document 74 Filed 03/09/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    March 9, 2020

By ECF

Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Natural Resources Defense Council, Inc., et al. v. U.S. Department of the Interior,
               et al., 18 Civ. 4596 (VEC), consolidated with National Audubon Society, et al. v.
               U.S. Department of the Interior, et al., 18 Civ. 4601 (VEC), and State of New
               York, et al. v. U.S. Department of the Interior, et al., 18 Civ. 8084 (VEC)

Dear Judge Caproni:

        This Office represents defendants U.S. Department of the Interior, U.S. Fish and Wildlife
Service, and Daniel Jorjani, in his official capacity (“Defendants”), in the three consolidated
actions referenced above. We write respectfully to request an extension—from March 17, 2020
to March 24, 2020—of Defendants’ deadline to file their cross-motion for summary judgment
and opposition to Plaintiffs’ motions for summary judgment. Counsel for Plaintiffs do not object
to the extension request.

        Last night, I learned that the public school system in my town would be closing, effective
immediately and continuing through at least March 18, because of issues associated with the
coronavirus. Unfortunately, the school closure will have a significant disruptive effect on my
schedule, and I expect to have to miss several days of work between now and Defendants’
current March 17 filing deadline. While Defendants have made substantial progress on their
motion papers, I expected to be able to devote a significant amount of time to the filing between
now and March 17, and because of the scheduling and logistical issues associated with the school
closure, I will not have the time I expected to finalize the responsive submissions and to consult
thoroughly with agency officials. Accordingly, Defendants respectfully request a further one-
week extension of their March 17 deadline, and corresponding extensions of the remaining
deadlines in the briefing schedule. This is Defendants’ second request for an extension of the
deadlines for summary judgment briefing; Defendants’ previous application was granted on
February 18, 2020. See Dkt. No. 73. As noted previously, counsel for Plaintiffs do not object to
the request.
         Case 1:18-cv-04596-VEC Document 74 Filed 03/09/20 Page 2 of 2
                                                                                           Page 2


        If the Court grants Defendants’ application, the schedule of remaining deadlines would
be as follows:

           •   Defendants’ cross-motion for summary judgment and opposition to Plaintiffs’
               motions due March 24, 2020 (previous deadline: March 17, 2020);

           •   Plaintiffs’ replies in support of their motions and oppositions to Defendants’
               cross -motion due April 29, 2020 (previous deadline: April 22, 2020);

           •   Defendants’ reply in support of their cross-motion due May 29, 2020
               (previous deadline: May 22, 2020);

           •   Joint appendix to be filed June 5, 2020 (previous deadline: May 29, 2020); and

           •   Courtesy copies to be submitted June 8, 2020 (previous deadline: June 1, 2020).

       We thank the Court for its consideration of and attention to these matters.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York

                                     By:     /s/ Andrew E. Krause
                                             ANDREW E. KRAUSE
                                             Assistant United States Attorney
                                             Telephone: 212-637-2769
                                             Facsimile: 212-637-2786
                                             E-mail: andrew.krause@usdoj.gov

cc:    All counsel of record via ECF
